Appeal from the United States District Court for the Eastern District of Virginia. (Probable jurisdiction noted, ante, p. 810.) The motion of the Solicitor General for leave to participate in the oral argument, as amicus curiae, is granted and fiftéen minutes are-allotted for that purpose. Counsel for the appellants are allotted an additional fifteen minutes for oral argument. The motion of the appellants to strike the brief, as amicus curiae, of the Solicitor General is denied. Counsel for the appellants are allowed thirty days from the date of service to file a reply to the brief of the Solicitor General.